 


110 HR 1544 IH: Gestational Diabetes Act of 2007
U.S. House of Representatives
2007-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1544 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2007 
Mr. Engel (for himself and Mr. Fossella) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To establish an Advisory Committee on Gestational Diabetes, to provide grants to better understand and reduce gestational diabetes, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Gestational Diabetes Act of 2007 or the GEDI Act.
2.FindingsCongress finds the following:
(1)The prevalence of gestational diabetes among pregnant women in the United States is increasing.
(2)Gestational diabetes, which is similar to chronic forms of diabetes, normally appears at 24 to 28 weeks' gestation and occurs in approximately 4 to 8 percent of pregnant women.
(3)The causes of gestational diabetes are unknown, but genetics, excess weight, ethnicity, and age are considered risk factors for the condition.
(4)There is disagreement among physicians about how to treat gestational diabetes, as well as the effectiveness of current treatment regimens.
(5)Gestational diabetes, which increases the risk of preeclampsia, also increases a pregnant woman's risk for developing the condition in subsequent pregnancies.
(6)Infants of women who develop gestational diabetes may have extreme increases in birth weight and the risks related to difficulties during the birthing process, and some of the infants born to these women—
(A)may subsequently have low blood sugar or jaundice during the newborn period;
(B)are at an increased risk for obesity and birth trauma; and
(C)are at an increased risk of developing type 2 diabetes as an adolescent or adult.
(7)About 15 percent of infertility cases are linked to weight disorders, most often being overweight or obese. Obesity affects fertility and is also associated with increased morbidity for both the mother and the child.
(8)Improved nutritional and physical health care, both before and during pregnancy, may significantly decrease the rates of gestational diabetes.
(9)Ten percent of obese pregnant women are estimated to have gestational diabetes.
(10)Obesity potentially leads to a higher rate of induction and primary caesarean section.
3.Gestational DiabetesThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the end the following:

XXXGestational Diabetes
3001.Understanding and Monitoring Gestational Diabetes and Obesity During Pregnancy
(a)In generalThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall convene a Research Advisory Committee.
(b)MembershipMembership in the Research Advisory Committee—
(1)shall include—
(A)a representative from the Agency for Healthcare Research and Quality;
(B)a representative from the Centers for Disease Control and Prevention;
(C)a representative from the National Institutes of Health;
(D)a representative from the Office of Minority Health;
(E)a representative from the Indian Health Service; and
(F)representatives from other appropriate Federal agencies; and
(2)may include representatives from other appropriate organizations.
(c)Matters To Be StudiedThe Director of the Centers for Disease Control and Prevention, in consultation with the Research Advisory Committee, shall develop a multisite, gestational diabetes research project within the diabetes program of the Centers for Disease Control and Prevention to expand and enhance surveillance data and public health research on gestational diabetes. The project shall address—
(1)the use of consistent standards to measure gestational diabetes;
(2)the procedures to establish accurate and efficient systems for the collection of gestational diabetes data within each State;
(3)the progress of collaborative activities with the National Vital Statistics System, the National Center for Health Statistics, and State health departments with respect to the standard birth certificate, in order to improve surveillance of gestational diabetes;
(4)the establishment of procedures for reporting gestational diabetes data to the Centers for Disease Control and Prevention;
(5)post-natal methods of tracking women who had gestational diabetes after delivery and the development of ways to lower the incidence of type 2 diabetes in that population;
(6)variations in the distribution of diagnosed and undiagnosed diabetes and of impaired fasting glucose tolerance and impaired fasting glucose within and among groups of women; and
(7)factors that influence risks for gestational diabetes and obesity during pregnancy and complications during childbirth among women, including cultural, racial, ethnic, geographic, demographic, socioeconomic, and genetic factors.
(d)MeetingsNot later than 1 year after the establishment of the gestational diabetes research project under subsection (c), and annually thereafter, the Research Advisory Committee shall meet to assess the progress of the project and to update the Secretary of Health and Human Services, if necessary.
(e)ReportNot later than 2 years after the date of enactment of the Gestational Diabetes Act of 2007, and annually thereafter, the Director of the Centers for Disease Control and Prevention shall generate a report on the prevalence of gestational diabetes and disseminate the report to the Secretary of Health and Human Services and appropriate Federal and non-Federal agencies.
3002.Demonstration Grants to lower the rate of Gestational Diabetes and Obesity during Pregnancy
(a)In generalThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, in consultation with the Research Advisory Committee established under section 3001, shall award grants, on a competitive basis, to eligible entities for demonstration projects that test specified hypotheses about interventions designed to reduce the incidence of gestational diabetes and obesity among young women and implement relevant activities. In making such grants, the Director shall act on scientific findings that—
(1)the prevention or delay of type 2 diabetes is possible for older adults;
(2)the diabetes risk status of an individual is likely established during the individual's earlier age (adolescence through the age of 30);
(3)women are uniquely capable of demonstrating their diabetes risk status, through acquiring gestational diabetes during the challenge of pregnancy;
(4)gestational diabetes itself is a well-established risk factor for a woman's subsequent transition to type 2 diabetes; and
(5)gestational diabetes may confer risks of future obesity and type 2 diabetes on the children of a mother with gestational diabetes.
(b)ApplicationAn eligible entity desiring to receive a grant under this section shall submit to the Director of the Centers for Disease Control and Prevention—
(1)an application at such time, in such manner, and containing such information as the Director may require; and
(2)a plan to—
(A)lower the rate of gestational diabetes and obesity during pregnancy; or
(B)conduct post-natal methods of tracking women who had gestational diabetes in order to develop ways to lower the incidence of such mothers developing type 2 diabetes.
(c)Uses of fundsAn entity receiving a grant under this section shall use grant funds to carry out demonstration projects, which may include—
(1)expanding community-based health promotion education, activities, and incentives focused on the prevention of gestational diabetes and obesity during pregnancy;
(2)aiding State-based diabetes prevention and control programs to collect, analyze, disseminate, and report surveillance data on women with, and at risk for, gestational diabetes and obesity during pregnancy;
(3)building capacity with State-based partners to implement programs and interventions based on surveillance data; and
(4)training and encouraging health care providers to promote risk assessment, quality care, and self-management for gestational diabetes and obesity during pregnancy and its complications in the practice settings of the health care providers.
(d)Reports
(1)CDC reportNot later than 2 years after the date of enactment of the Gestational Diabetes Act of 2007, the Director of the Centers for Disease Control and Prevention shall prepare and submit a report to the Secretary of Health and Human Services concerning the results of the studies conducted through the grants awarded under this section.
(2)Secretary reportNot later than 90 days after receiving the report described in paragraph (1), the Secretary shall prepare and submit a report to Congress concerning the results and findings of the report.
(e)Definition of eligible entityIn this section, the term eligible entity means a nonprofit organization (such as an academic center or community health center) or a State health agency.
(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2008 and such sums as may be necessary for each of the fiscal years 2009 through 2012.
3003.Research Expansion of Gestational Diabetes and Obesity during Pregnancy
(a)In generalThe Director of the Centers for Disease Control and Prevention and the Director of the National Institute of Child Health and Human Development, in collaboration with the National Institute of Diabetes and Digestive and Kidney Diseases, shall conduct and support basic, clinical, and public health research regarding gestational diabetes and obesity during pregnancy. Such research shall include—
(1)investigating therapies, interventions, and agents to detect, treat, and slow the incidence of, gestational diabetes and obesity during pregnancy;
(2)developing and testing novel approaches to the design and analysis of clinical trials;
(3)facilitating the enrollment of patients for clinical trials, including patients from diverse populations and populations who suffer disproportionately from these conditions;
(4)developing improved diagnostics and means of patient assessment for gestational diabetes and obesity during pregnancy; and
(5)conducting public health research to further knowledge on epidemiologic, socioenvironmental, behavioral, translation, and biomedical factors that influence gestational diabetes and obesity during pregnancy.
(b)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $8,000,000 for fiscal year 2008 and such sums as may be necessary for each of the fiscal years 2009 through 2012.
3004.Screening for gestational diabetesThe Director of the Centers for Disease Control and Prevention shall encourage screening for gestational diabetes within the State-based diabetes prevention and control programs assisted by the Centers for Disease Control and Prevention, for the purpose of reducing the incidence of gestational diabetes and its related complications.. 
 
